This is a petition by the relator, Nevell, to compel the Commissioner of the General Land Office to reinstate him upon the records of his office as lessee of the north half of section 37 of block 13 of the G.H.  S.A. Ry. Co. surveys. The respondent pleads in abatement of the suit, that after the cancellation of the relator's lease, the land had been leased by him to one, W.H. Nixon, and *Page 356 
that this lease is in good standing; and that therefore Nixon is a necessary party to the suit. We think the plea should be sustained and it is accordingly so ordered. The suit will be dismissed unless the relator within fifteen days amend his petition and make Nixon a party defendant to the action.
Filed May 25, 1905.